Exhibit 10.1

AMENDMENT NO. 1 TO CAPITAL ON DEMAND™ SALES AGREEMENT

August 21, 2017

JonesTrading Institutional Services LLC

757 Third Avenue, 23rd Floor

New York, NY 10017

Ladies and Gentlemen:

ARCA biopharma, Inc., a Delaware corporation (the “Company”), and JonesTrading
Institutional Services LLC (the “Agent”), are parties to that certain Capital on
Demand™ Sales Agreement dated January 11, 2017 (the “Original Agreement”). All
capitalized terms not defined herein shall have the meanings ascribed to them in
the Original Agreement. The parties, intending to be legally bound, hereby amend
the Original Agreement pursuant to the terms of this amendment No. 1 to the
Original Agreement (this “Amendment No. 1”) as follows (to be effective as set
forth in paragraph 4 below):

1. The first paragraph of Section 1 of the Original Agreement is hereby deleted
in its entirety and replaced with the following:

“Issuance and Sale of Shares. The Company agrees that, from time to time during
the term of this Agreement, on the terms and subject to the conditions set forth
herein, it may issue and sell through the Agent, shares (the “Placement Shares”)
of common stock of the Company, $0.001 par value per share (the “Common Stock”)
having an aggregate offering price of up to $10,242,863, provided, however, that
in no event shall the Company issue or sell through Agent such number of
Placement Shares that (a) exceeds the number or dollar amount of shares of
Common Stock that may be sold pursuant to the Registration Statement (as defined
below), or (b) exceeds the number of authorized but unissued shares of Common
Stock of the Company (the “Maximum Amount”). Pursuant to this Agreement, shares
of our common stock were previously sold for $6,514,961 in aggregate gross
proceeds under a separate prospectus and prospectus supplement. Under this
Agreement, as amended by Amendment No. 1 to Capital on Demand™ Sales Agreement,
dated August 21, 2017, the Company, through the Agent, may offer and sell
further shares of common stock having an aggregate offering price of up to
$3,727,902 pursuant to the Prospectus (as defined below). Notwithstanding
anything to the contrary contained herein, the parties hereto agree that
compliance with the limitations set forth in this Section 1 on the amount of
Placement Shares issued and sold under this Agreement shall be the sole
responsibility of the Company and that Agent shall have no obligation in
connection with such compliance. The issuance and sale of Placement Shares
through Agent will be effected pursuant to the Registration Statement (as
defined below) filed by the Company and at no earlier time than such time as the
Registration Statement shall have been declared effective by the Securities and
Exchange Commission (the “Commission”), although nothing in this Agreement shall
be construed as requiring the Company to use the Registration Statement to issue
Placement Shares.”



--------------------------------------------------------------------------------

2. Section 3 of the Original Agreement is hereby deleted in its entirety and
replaced with the following:

“Sale of Placement Shares by Agent. Subject to the provisions of Section 5(a),
the Agent, for the period specified in the Placement Notice, will use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable state and federal laws, rules and regulations and the
rules of The NASDAQ Stock Market LLC. (the “Exchange”), to sell the Placement
Shares up to the amount specified, and otherwise in accordance with the terms of
such Placement Notice. The Agent will provide written confirmation to the
Company no later than the opening of the Trading Day (as defined below)
immediately following the Trading Day on which it has made sales of Placement
Shares hereunder setting forth the number of Placement Shares sold on such day,
the compensation payable by the Company to the Agent pursuant to Section 2 with
respect to such sales, and the Net Proceeds (as defined below) payable to the
Company, with an itemization of the deductions made by the Agent (as set forth
in Section 5(b)) from the gross proceeds that it receives from such sales.
Subject to the terms of the Placement Notice, the Agent may sell Placement
Shares by any method permitted by law deemed to be an “at the market offering”
as defined in Rule 415(a)(4) of the Securities Act Regulations. Subject to the
terms of a Placement Notice, the Agent may also sell Placement Shares by any
other method permitted by law, including but not limited to in negotiated
transactions if expressly authorized by the Company in a Placement Notice.”

3. Section 8 of the Original Agreement is hereby deleted in its entirety and
replaced with the following:

“Payment of Expenses. The Company will pay all expenses incident to the
performance of its obligations under this Agreement, including (i) the
preparation, filing, including any fees required by the Commission, and printing
of the Registration Statement including financial statements and exhibits) as
originally filed and of each amendment and supplement thereto, in such number as
the Agent shall reasonably deem necessary, (ii) the printing and delivery to the
Agent of this Agreement and such other documents as may be required in
connection with the offering, purchase, sale, issuance or delivery of the
Placement Shares, (iii) the fees and disbursements of the counsel, accountants
and other advisors to the Company, (iv) the reasonable and documented
out-of-pocket expenses of Agent, including reasonable and documented fees and
disbursements of counsel to the Agent, (v) the printing and delivery to the
Agent of copies of any Permitted Issuer Free Writing Prospectus (defined below)
and the Prospectus and any amendments or supplements thereto in such number as
the Agent shall deem reasonably necessary, (vi) the preparation, printing and
delivery to the Agent of copies of the blue sky survey and any Canadian
“wrapper” and any supplements thereto, in such number as the Agent shall deem
reasonably necessary, (vii) the documented fees and expenses of the transfer
agent and registrar for the Common Stock, (viii) the reasonable and documented
fees and expenses incident to any review by FINRA of the terms of the sale of
the Placement Shares, including fees and expenses of counsel

 

2



--------------------------------------------------------------------------------

to the Agent, and (ix) the documented fees and expenses incurred in connection
with the listing of the Placement Shares on the Exchange. Notwithstanding the
foregoing, in no event shall the amount of expenses reimbursed to Agent
hereunder exceed $45,000, further the parties hereto agree that, as of the
effective date of Amendment No. 1 to Capital on Demand™ Sales Agreement, the
Company has reimbursed $35,000 of such expenses to Agent.”

4. All references to “January 11, 2017” set forth in Schedule I and Exhibit 7(l)
of the Original Agreement are revised to read “January 11, 2017 (as amended by
Amendment No. 1 to Capital on Demand™ Sales Agreement, dated August 21, 2017)”.

5. Except as specifically set forth herein, all other provisions of the Original
Agreement shall remain in full force and effect.

6. This Amendment No. 1 together with the Original Agreement (including all
schedules and exhibits attached hereto and thereto and Placement Notices issued
pursuant hereto and thereto) constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements and undertakings, both written and
oral, among the parties hereto with regard to the subject matter hereof. All
references in the Original Agreement to the “Agreement” shall mean the Original
Agreement as amended by this Amendment No. 1; provided, however, that all
references to “date of this Agreement” in the Original Agreement shall continue
to refer to the date of the Original Agreement.

7. This Amendment shall be governed by, and construed in accordance with, the
internal laws of the State of New York without regard to the principles of
conflicts of laws. Each party hereby irrevocably submits to the non-exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan, for the adjudication of any dispute hereunder or in
connection with any transaction contemplated hereby, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof
(certified or registered mail, return receipt requested) to such party at the
address in effect for notices to it under this Amendment and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

8. The Company and the Agent each hereby irrevocably waives any right it may
have to a trial by jury in respect of any claim based upon or arising out of
this amendment or any transaction contemplated hereby.

9. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery of an executed amendment by one party to the other
may be made by facsimile transmission.

 

3



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Blank]

 

4



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding among the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding amendment to the Agreement
between the Company and the Agent.

 

Very truly yours,

JONESTRADING INSTITUTIONAL

SERVICES LLC

By:  

/s/ Trent McNair

Name: Trent McNair Title: CFO

ACCEPTED as of the date

first-above written:

ARCA BIOPHARMA, INC. By:  

/s/ Brian L. Selby

Name: Brian L. Selby Title: Vice President, Finance

 

[Signature Page to Amendment No. 1]